DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/8/2020 has been entered.
Response to Arguments
The claim amendments of 8/14/2020 have been entered. The amendments have overcome the previously presented 112(b) and prior art rejection. 

Applicant’s arguments with respect to the prior art rejection of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The primary reference in the rejection below is now Morse (US 6227045 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is an apparatus claim which recites “the heater is arranged to heat one or more sections of fluid, wherein the one or more sections are arranged along a longitudinal direction parallel to the flow direction within the inflow channel”. The limitation is indefinite for the following reason(s): the limitation must add some further structural limitation to the parent claim; i.e. the heater being arranged to heat one or more sections of fluid of dependent claim provides some kind of structural limitation to parent claim 1, which already recites “a heater arranged to heat at least part of the fluid in the inflow channel” to be proper. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim 3, and is thus improper under 112(b). In other words, if dependent claim 3 requires something structural not already required by parent claim 1, it is impossible to determine what that structure definitely is.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (US 6227045 B1).

Regarding claim 1, Morse teaches an apparatus for determining properties of a fluid flowing into a pipe in a well, the apparatus comprising: 
an inflow channel (Fig 1, channel is defined by the inner bore of perforated section 3) having a first opening in fluid connection with an outside of the pipe (Fig 1, lower most radial perforation in section 3) and a second opening in fluid connection with an inside of the pipe (Fig 1, the opening at the top of perforated section 3 leading into cased section 2) so that said inflow channel provides a path between the first opening and the second opening from the outside of the pipe to the inside of the pipe, wherein the inflow channel is configured to allow the fluid to flow from the outside of the pipe through the first opening and to the second opening, and then through the second opening to the inside of the pipe (Fig 1, the inflow channel as defined provides a hydraulic pathway for communication between the first and second openings as defined to the inside of pipe 2), 
(Fig 2, device 5 has “electric heater 9” shown positioned in the inflow channel as defined), 
a temperature sensor arranged to measure a temperature of the fluid in the inflow channel (Fig 2, device 5 has “temperature sensors 10” shown positioned in the inflow channel as defined).  

Regarding claim 2, Morse further teaches wherein the heater is arranged to heat one or more sections of fluid in the inflow channel for a predetermined time period (Column 3, lines 36-39, “The data logger controls the energy to the electric heater 9 […] electric energy is supplied to the heater either as a short-duration pulse, or as a long-duration heating period which is terminated at a preselected time.”).  

Regarding claim 3, Morse further teaches wherein the heater is arranged to heat one or more sections of fluid, wherein the one or more sections are arranged along a longitudinal direction parallel to the flow direction within the inflow channel (Fig 2, the heater 9 is capable of heating a section of fluid. This section of fluid is capable of being a section that is longitudinal with respect to a possible flow direction in the channel as defined).  

Regarding claim 8, Morse further teaches wherein the heater and the temperature sensor are embedded within a medium (Column 3, lines 31-33 “The space surrounding the heater 9 and the temperature sensors 10 is filled with glass beads 12”).  

Regarding claim 9, Morse further teaches wherein said medium is arranged adjacent to the fluid flow such that a thermal boundary layer is created at an interface between the medium and the fluid when the heater is switched on during use (Fig 2, Column 3, lines 31-33 glass beads 12, necessarily as the glass beads surround the heater, the beads would impact the heat distribution and create thermal boundary layer).  

Regarding claim 10, Morse further teaches a change in shape or thermal conductivity of an interface between the medium and the fluid (Fig 2, Column 3, lines 31-33 glass beads 12, necessarily as the glass beads surround the heater, the beads change the shape and/or conductivity of the interface between the medium and fluid as beads have a non-uniform outer surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US 6227045 B1), in view of Williams (US 6497279 B1).

Regarding claim 4, Morse further teaches the heater being an electric heater having a longitudinal axis along the length of the heater, wherein the longitudinal axis is arranged parallel to the longitudinal direction of the inflow channel (Fig 2, device 5 has “electric heater 9” which has a longitudinal/vertical axis which is similarly parallel to a longitudinal relative to the inflow channel).  
Morse is silent on wherein the heater is an electric heating cable. 
	Williams teaches the heater is an electric heating cable with the recited particulars (Fig 2, cable 100 has heater cables which run along the longitudinal axis of the well, as seen in Fig 1A, the “heater cables” are 20 and are off-center but still parallel to the longitudinal axis of the well/flow channel).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morse by having the heater and sensor system as disclosed by Williams because Williams’ system permits the measurement of fluid characteristics in multiple zones and it is known that a wellbore may have several fluid producing zones. 

Regarding claim 5, Morse is silent on wherein the temperature sensor is arranged to measure the temperature at a plurality of locations in a direction parallel to the longitudinal direction of the inflow channel.  
(Fig 2, Fig 1A, Abstract “At least one fiber optic string measures temperature of the heater cable at a plurality of spaced apart locations.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morse by having the heater and sensor system as disclosed by Williams because Williams’ system permit the measurement of fluid characteristics in multiple zones and it is known that a wellbore may have several fluid producing zones. 

Regarding claim 6, Morse is silent on wherein the temperature sensor comprises one or more fibre optic cables arranged parallel to the longitudinal direction of the inflow channel.  
Williams teaches wherein the temperature sensor comprises one or more fibre optic cables arranged parallel to the longitudinal direction of the inflow channel (Fig 2, Fig 1A, optical fiber cables 30a, 30b).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morse by having the heater and sensor system as disclosed by Williams because Williams’ system permit the measurement of fluid characteristics in multiple zones and it is known that a wellbore may have several fluid producing zones. 


Williams teaches wherein the temperature sensor comprises two or more fibre optic cables arranged parallel to the inflow channel (Fig 2, Fig 1A, optical fiber cables 30a, 30b).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morse by having the heater and sensor system as disclosed by Williams because Williams’ system permit the measurement of fluid characteristics in multiple zones and it is known that a wellbore may have several fluid producing zones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676